Case 1:20-cv-02845-LJL Document 9 Filed 07/10/20 Page 1 of 1




                                                MEMORANDUM ENDORSED.
                                                The Initial Pretrial Conference
                                                scheduled for July 13, 2020 is
                                                ADJOURNED and will be held
                                                instead on August 3, 2020 at 3:00
                                                p.m. SO ORDERED.
                                                7/10/2020
